Citation Nr: 0423005	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-35 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

2.  Entitlement to an increased (compensable) rating for 
residuals, left ankle strain.  

3.  Entitlement to an increased rating for a recurrent 
dislocation of the right shoulder, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
noncompensable evaluation for recurrent dislocation of the 
right shoulder to 10 percent, and denied an increased rating 
for hemorrhoids and residuals, left ankle sprain.  The 
veteran disagreed with the ratings for all three 
disabilities, and in May 2003, he filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in October 2003.  In November 2003, the veteran filed a 
substantive appeal (VA Form 9).  

In a March 2004 statement, he indicated, in pertinent part, 
that as a result of his service-connected left ankle sprain, 
he now had injured his right ankle and his left and right 
legs.  The veteran appears to have raised the issues of 
entitlement to service connection for a right ankle injury, 
and injury of the left and right legs, secondary to his 
service-connected left ankle sprain.  These issues are not 
inextricable intertwined with the issues currently on appeal.  
See Harris v. Derwinksi, 1 Vet. App. 160 (1991).  Therefore, 
these issues are REFERRED to the RO for appropriate action.  

The issues of entitlement to an increased rating for a right 
shoulder dislocation and sprain, left ankle, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for an increased rating for 
hemorrhoids has been developed and obtained.  

2.  The veteran's hemorrhoids are external and large, with 
episodic bleeding; persistent bleeding with secondary anemia 
or with fissures is not shown.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for hemorrhoids, but 
no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, and 4.114, 
Code 7336 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004) (Pelegrini II), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  That was done in this case via a 
December 2002 letter.

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  

With respect to VA's duty to notify, the January 2003 rating 
decision on appeal, and the statement of the case (SOC), 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  The December 2002 VCAA 
notice, along with the SOC and supplemental statement of the 
case (SSOC), explained the VCAA, and informed him of the 
elements needed to substantiate a claim for an increased 
rating.  In accordance with the requirements of the VCAA, the 
December 2002 letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter clearly told the appellant to send VA any relevant 
evidence in his possession.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him.  There is nothing further that can be done in this 
respect.  The RO provided the veteran an appropriate VA 
examination in December 2002.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's hemorrhoids since he was last 
examined.  The veteran has not reported receiving any 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the 2002 VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

As discussed above, in this case, the RO substantially 
complied with VA's notification requirements and informed the 
appellant of the information and evidence needed to 
substantiate his claim.  The Board finds that VA has done 
everything reasonably possible to assist the appellant.  In 
the circumstances of this case, additional efforts to assist 
him in accordance with the VCAA would serve no useful 
purpose.  VA has satisfied its duties to inform and assist 
the appellant in this case.  

II.  Increased Evaluation for Hemorrhoids

Some of the basic facts are not in dispute.  Service 
connection is in effect for hemorrhoids, rated under the 
provisions of Diagnostic Code 7336.  VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003).  

Service connection was established for the aforementioned 
disability by rating decision of October 1976.  A 
noncompensable evaluation was provided for hemorrhoids, 
effective from July 1976.  This evaluation is in effect to 
this date.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran underwent a VA examination in December 2002.  He 
related that he had episodes of bleeding of the hemorrhoids 
approximately two to three times a year.  Within the last 
year, he had an episode of bleeding that startled him, but he 
was reassured by his local medical doctor.  He related that 
he had not lost any sphincter control and had no fecal 
leakage or seepage or involuntary bowel movements.  He 
related no recent thrombosis and had not had any other 
treatment other than over the counter.  He related that he 
currently used Colace, Preparation H, and sitz baths.  
Physical examination revealed the veteran had no surgeries.  
There was no colostomy.  There was no evidence of leakage in 
the shorts or around the rectum.  The rectal lumen was 
normal.  The sphincter tone was normal.  There were no signs 
of fissures.  He had external hemorrhoids, two in a cluster, 
at the six o'clock position.  They were relatively large and 
non-thrombosed.  The examiner did not find any bleeding on 
digital examination.  There were no obvious nodules or 
hemorrhoids seen internally.  The diagnosis was external 
hemorrhoids, six o'clock times two.  

Under Diagnostic Code 7336, a noncompensable evaluation is 
warranted for hemorrhoids if the hemorrhoids are mild or 
moderate in disablement.  In order to warrant a 10 percent 
evaluation, hemorrhoids must be large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
for hemorrhoids if there is persistent bleeding with 
secondary anemia or fissures.  

In this claim, the Board is of the opinion that a 10 percent 
evaluation is warranted for the veteran's service-connected 
hemorrhoids.  Although the veteran's hemorrhoids were not 
described as thrombotic or with excessive redundant tissue, 
they were noted to be clustered and large.  Also, the veteran 
complained of episodic bleeding two to three times per year, 
and within the last year, he had bleeding that startled him.  
He currently uses Colace, Preparation H, and sitz baths for 
treatment.  However, persistent bleeding with anemia or 
fissures, necessary to warrant a 20 percent evaluation, is 
not shown.  

A 10 percent evaluation adequately compensates the veteran 
for the degree of disability exhibited by his service-
connected hemorrhoids.  Thus a rating in excess of 10 percent 
on a schedular basis for hemorrhoids is not warranted.  


ORDER

A 10 percent evaluation for hemorrhoids is granted, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits.  


REMAND

The veteran and his representative contend, in essence, that 
the veteran's right shoulder dislocation and left ankle 
sprain are more severe than the current evaluations reflect.  

In a March 2004 release of information form, the veteran 
noted that he believed that his left ankle injury had 
worsened and that he now was required to wear a special shoe 
to support his ankle.  He also related that his left ankle 
injury has affected his employment and that as a result, he 
has not been able to work for several months.  He also 
related in his VA Form 9 that he has daily pain in his right 
shoulder and that the pain limits his range of motion.  

The provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
were not adequately addressed in the 2002 VA examination 
report.  The holding of the United States Court of Appeals 
for Veterans Claims (Court) in DeLuca was that when a veteran 
alleges he suffers pain due to a service-connected 
musculoskeletal disability in which the degree of disability 
is based on consideration of limitation of motion, an 
examiner's report should assess the degree of additional 
functional loss, if any, due to the pain, weakened movement, 
excess or premature fatigability, or incoordination.  Under 
VCAA, VA's duty to assist the veteran includes obtaining a 
thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's 
disabilities.  Therefore, prior to final adjudication of 
these claims, the veteran should undergo a VA examination 
which addresses pain on use, flare-ups, and discusses the 
criteria set forth in DeLuca.  

Also, the authorization form submitted by the veteran in 
March 2004 referenced private treatment for his ankle 
condition - records of which are not in the claims file.  
Since VA is on notice that relevant medical records exist, 
efforts must be made to obtain them.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
claims for an increase for the shoulder 
and ankle conditions. 

2.  Advise the veteran that he should 
submit evidence to VA concerning the on-
the-job injury he alleges occurred 
because his service-connected left ankle 
"gave out."

3.  After obtaining an appropriate 
release of information, the RO should 
obtain all medical records from Charles 
W. Davis, MD, Americus Orthopaedic 
Association, Americus, Georgia, related 
to the veteran's right shoulder and left 
ankle disabilities, and associate them 
with the claims folder.  

4.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for an appropriate VA orthopedic 
examination to assess the severity of his 
service-connected recurrent dislocation, 
right shoulder, postoperative repair, and 
residuals of left ankle sprain.  The 
claims folder and a copy of this remand 
are to be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  

All necessary testing should be done, to 
include specifically range of motion 
studies (in degrees).  The examiner 
should determine whether there is 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the right shoulder and left ankle 
are used repeatedly over a period of 
time.  This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  The 
examiner should indicate whether the 
veteran has frequent or infrequent 
dislocations.  An opinion on whether 
either of these disabilities affects the 
veteran's ability to work should be 
given.  

5.  Then, after ensuring the VA 
examination report is complete, 
readjudicate the claims.  If the benefits 
sought are not granted, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  Provide an appropriate period of 
time to respond.  


Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  

No action is required of the veteran until he is notified by 
the RO.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The veteran's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim(s).  
38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



